             Case 1:17-cr-00251-PGG                       Document 264                  Filed 12/06/19                Page 1 of 1



MM
Miedel & Mysliwiec LLP

                                                                                                                                   December 6, 2019
BYECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


       Re:     United States v. Joshua Perez
               17-cr-25 1

Dear Judge Gardephe:

        I represent Joshua Perez in the above-captioned matter. Earlier today the Court issued an Order
scheduling Mr. Perez's sentencing for February 11, 2020 at 4:00 p.m. I have a standing family
obligation that requires me to finish working by 4:30 p.m. on Tuesdays. Therefore, I respectfully request
that the Court reschedule Mr. Perez's sentencing to begin at 3:30 p.m. on February 11, 2020.

         I conferred with AUSA Jilan Kamal and she informed me that the government has no objection
to this request. Thank you for the Court's consideration of this letter motion.

                                                                         Very truly yours,

                                                                                      /s/

                                                                         Aaron Mysliwiec
                                                                         Attorney for Joshua Perez

cc:    All counsel (via ECF)
                                                                                                  MEMO ENDORSED

                                                                                                  The Application is granted.
                                                                                                 SO ORDERED:
                                                                                                                        -1._
                                                                                                 Paul G. Gardephe, US.

                                                                                                Dated:            [2< 1JA,[)




                   80 Broad street, Suite 1900.% New York, New York 10004·(T) 212-616-3042 • (F) 800-507-8507 • www framlaw.corn
